SPECIAL INDEMNITY FUND — MONEY HELD The term "money held" as used in 85 Ohio St. 173 [85-173](f) (1969), refers to cash and to investments held in the Special Indemnity Fund.  This office has had under consideration your request for an opinion wherein you set out the following facts: As of January, 1970, the Special Indemnity Fund created by 85 Ohio St. 171 [85-171] (1961) et. seq., as amended, contained $124,200.34 in cash and U.S. Treasury Bills with a face value of $409,538.06.  You then, in effect, ask: Does the term "money held" as used in 85 Ohio St. 173 [85-173] (1969), refer only to cash? Title 85 Ohio St. 173 [85-173](f) (1969), provides in pertinent part as follows: "(f) The Oklahoma Tax Commission shall on or before the first day of April of each year find and determine the amount of money held by the State Treasurer for the benefit of the Special Indemnity Fund as of March first of the year in which the determination is made and shall on or before the first day of October of each year find and determine the amount of money held by the State Treasurer for the benefit of the Special Indemnity Fund as of September first of the year in which the determination is made. Promptly after making each such determination, the Oklahoma Tax Commission shall advise the State Insurance Fund in writing of its findings and determination in the foregoing particulars. If the amount of money so determined to be held by the State Treasurer to the credit of the Special Indemnity Fund on any March first or September first exceeds Three Hundred Thousand Dollars ($300,000.00), then, and in that event, no further payments shall be made or become due to said Fund during the six-month period immediately following the date on which such determination has been made. . . .  "Eighty per cent (80%) of all sums held by the State Treasurer to the credit of the Special Indemnity Fund may by order of the Commissioner of the State Insurance Fund, with the approval of the Board of Managers of the State Insurance Fund, be invested in or loaned on the pledge of any of the securities in which a state bank may invest the moneys deposited therein by the State Treasurer; or may be deposited in state or national banks or trust companies upon insured time deposit bearing interest at a rate no less than currently being paid upon insured savings accounts in said institutions. . . ." Volume 58 C.d.S., p. 844, makes the following statement in defining the word "money": "It is of ambiguous import and is to be interpreted in the light of the surrounding circumstances under which it is used, and its meaning in each case depends on the particular usage, and the connection in which it is employed, and often is to be determined by the intent controlled by the context." The word "money" can include property other than cash. In Flecz v. Harmstad,304 Pa. 302, 155 A. 875, 77 A.L.R. 875, it was stated: "The word 'money' is popularly and correctly used as indicating property of every description." Before it was amended, Section 85 Ohio St. 173 [85-173] provided a maximum limit of $200,000.00 and a minimum limit of $150,000.00 for the fund, and contained no provision allowing any part of the fund to be invested. As amended, Section 173 provides a maximum limit of $300,000.00 and a minimum of $150,000.00 and also allows 80 per cent of all sums held to the credit of the fund to be invested. In both the original Section 173, and in Section 173 as amended, the term "money held" is used when referring to the limits.  The phrase in Section 85 Ohio St. 173 [85-173](f) which provides, "Eighty per cent (80%) of all sums held", apparently refers to the sums set out previously in that section. There is no indication that the funds invested were no longer to be counted as "money held" in such fund. It is, therefore, the opinion of the Attorney General that the term "money held", as used in Section 173, supra, is intended to include cash and investments. Therefore, your question is answered in the negative.  (Max A. Martin)